—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dabiri, J.), rendered May 9, 1995, convicting him of robbery in the second degree, grand larceny in the fourth degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly determined that the reasons offered by the prosecutor for striking the proposed jurors were facially race-neutral (see, People v Allen, 86 NY2d 101, 109; People v Rosemond, 226 AD2d 404). (See, People v Payne, 88 NY2d 172, 181; Hernandez v New York, 500 US 352; People v Colon, 228 AD2d 609; People v Guzman, 227 AD2d 642; see also, People v Britt, 231 AD2d 581.)
To the extent that the defendant’s claims of pretext are preserved for appellate review (see, CPL 470.05 [2]; People v Allen, supra; People v Guzman, 227 AD2d 642, supra; People v Rosemond, supra), there is no basis for disturbing the Supreme Court’s determination that the reasons offered by the People were not pretextual or discriminatory (see, People v Ward, 227 AD2d 508; see also, United States v Hinton, 94 F3d 396, 397; United States v Fields, 72 F3d 1200, 1206, cert denied — US —, 117 S Ct 48; United States v Changco, 1 F3d 837, 840-841; United States v Biaggi, 673 F Supp 96, 104-106, affd 853 F2d 89; People v Hernandez, 75 NY2d 350, 353-354, 356-357, affd 500 US 352, supra; People v McCargo, 226 AD2d 480). The Supreme Court ruled on pretext after full and complete consideration of the arguments of the parties and of the People’s burden of persuasion (see, People v Payne, supra). Bracken, J. P., Ritter, Santucci and Altman, JJ., concur.